I dissent. Measured even by the common law concepts ofindependent contractor and master and servant, paper carriers, under such contracts as that with which we are here concerned, fall within the latter class. Wilson v. TimesPrinting Co., 158 Wash. 95, 290 P. 691. But the relationship between the plaintiff and its carriers is to be measured by the statutory definition of "employment," and not by those common law concepts. That the statutory definition of employment is not an embodiment of those concepts, has already been recognized by this court. McDermott v. State., 196 Wash. 261, 82 P.2d 568. In § 19 (g) (1) and (2), chapter 162, Laws of 1937, the legislature has defined "employment" in terms broad enough to include the common law concepts of both independent contractor and masterand servant. In so defining the term, its obvious intent was to prevent the evasions which could arise from the refined distinctions which so often attend those common law concepts.
In a recent decision dealing with an identical definition of "employment," the supreme court of North Carolina said:
"The power of the General Assembly to broaden or restrict common law concepts is widely recognized (New York CentralRailroad Co. v. White, 243 U.S. 188, 37 S. Ct. 247, 61 L. Ed. 667, L.R.A. 1917D, 1, Ann. Cas. 1917D, 629; McDermott v. State ofWashington, 82 P.2d 568) and is not here challenged. Although *Page 198 
the extent of the area encompassed by some of the definitions may cause surprise, the duty of this court is to expound and to interpret the law as it is given to us, not to re-draft it along lines which may seem to us more conservative and more desirable. The economic and social evil of unemployment in its broad sweep frequently disregards man-made geographic and political boundaries; perhaps, it follows that former boundaries must be surrendered in seeking a remedy for such an evil. If new social evils produce, as counter-forces, new ideas of control of these evils, and such ideas are brought to us from the legislative forum, we must guard against falling victims to that suspicion which is born of the mere novelty of things." UnemploymentCompensation Commission v. Jefferson Standard Life Ins. Co., 2 S.E.2d (N.C.) 584.